Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 15 July 2022 was received.  Claim 6 was amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.


Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) and (a)(2) on claim 6 are withdrawn because claim 6 has been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Kuzuo et al. on claims 1-5 is maintained and reproduced below for Applicant’s convenience.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuo et al. (JP 2010064944A, machine translation).
Regarding claims 1 and 2, Kuzuo discloses a positive electrode active material for nonaqueous electrolyte secondary batteries (Abstract) comprising 
a Ni-containing lithium transition metal oxide [0025] in form of secondary particles formed by aggregation of primary particles of the oxide [0023, 0037], the proportion of Ni in the lithium transition metal oxide being not less than 80 mol% relative to the total number of moles of metal elements except Li [0025, 0058],
the average particle size of the primary particles being not less than 0.5 µm (0.1 to 1 µm) [0023, 0026], 
the average particle size of the secondary particles being not less than 8 µm to 20 µm  (4.5 to 10 µm) [0043],
and a crystallite size in the range of 100 to 200 nm according to X-ray diffractometry [0037] but not explicitly teach the lithium transition metal oxide having a Ni disorder of not more than 3%. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
	While the prior art does not explicitly teach the amount of Ni disorder to be not more than 3%, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) positive active material disclosed in the prior art and the applicant.   As the positive active material taught by the prior art and the applicant are identical within the scope of the claim, Kuzuo inherently teaches that the amount of Ni disorder is not more than 3%.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.

	  Regarding claim 3, Kuzuo discloses the positive electrode active material for nonaqueous electrolyte secondary batteries according to Claim 1, wherein the lithium transition metal oxide includes at least one element selected from Co, Mn, Mg, Zr, Mo, W, Al, Cr, V, Ce, Ti, Fe, K, Ga and In (Co, Al, Ti, Mn, Ga, etc.) [0040].  
Regarding claim 4, Kuzuo discloses the positive electrode active material for nonaqueous electrolyte secondary batteries according to Claim 1, wherein the lithium transition metal oxide includes at least one of Co and Mn and further includes at least one element selected from Mg, Zr, Mo, W, Al, Cr, V, Ce, Ti, Fe, K, Ga, and In (Co, Al, Ti, Mn, Ga, etc.) [0040].
Regarding claim 5, Kuzuo discloses a nonaqueous electrolyte secondary battery comprising a positive electrode including a 31Application No. Not Yet AssignedDocket No. P200358US00 positive electrode active material, a negative electrode and a nonaqueous electrolyte, the positive electrode active material comprising the positive electrode active material for nonaqueous electrolyte secondary batteries described in Claim 1 [0039].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blangero et al. (US 2019/0074511).
Regarding claim 6, Blangero discloses a method for producing a positive electrode active material for nonaqueous electrolyte secondary batteries comprising: a first calcination step (first firing/sintering) of calcining a first mixture including a lithium compound and a transition metal compound containing 80 mol% or more Ni [0099-0101]; and a second calcination step (second sintering) of calcining a second mixture including a calcined product obtained in the first calcination step and a lithium compound [0103], the content of lithium in the first mixture expressed as a molar ratio to the total amount of transition metal(s) being 0.8 to 1.1 (0.9), the calcining of the first mixture being performed at a temperature of 700°C to 1000°C  for 10 to 12 hours [0082, 0101], the content of lithium in the second mixture expressed as a molar ratio to the total amount of transition metal(s) being 0.01 to 0.3 (0.1, remaining amount to reach the desired 1.0), the calcining of the second mixture being performed at a temperature of 600°C to 900°C for 12 hours [0103] with a total firing time in a range of 10 to 20 hours [0067] but does not explicitly recognize the calcining of the first mixture for between 3 to 5 hours or the calcining of the second mixture for between 5 to 10 hours.
However, the instant application recognizes the calcining duration of 3 to 10 hours for the first mixture [0040 of PGPub] and 5 to 20 hours for the second mixture [0043 of PGPub] are preferred ranges for the calcination time with no additional evidence that the claimed range of 3 to 5 hours for the first calcination and 5 to 10 hours provide any differing results from the preferred time range.  It would have been obvious to a skilled artisan when the invention was effectively filed that the method as taught by Blangero would produce the same or similar positive active material produced from calcining of the first mixture for between 3 to 5 hours or the calcining of the second mixture for between 5 to 10 hours, since the sintering time taught by Blangero are within the preferred ranges as recognized by the instant application.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Blangero teaches calcining of the first mixture and calcining of the second mixture at durations which do not meet newly amended limitations to claim 6, and
(b) Given the difference between Kuzuo and the instant application, the positive active material instantly claimed could not have been derived from the reference arrangement.

In response to Applicant’s arguments, please consider the following comments:
(a) The instant invention recognizes that calcination durations of 3 to 10 hours for the first mixture [0040 of PGPub] and 5 to 20 hours for the second mixture [0043 of PGPub] are preferred ranges for the calcination time.  Applicant has not provided evidence of criticality for the newly recited ranges within the claims and the teachings of Blangero would be obvious to the newly recites periods for calcination which are within the preferred ranges, and
(b) the instant application recognizes the desired value for the Ni disorder is reflective of the lithium content in the first mixture and the calcination temperature [0040 of PGPub]. As identified by the Applicant, Kuzuo further recognizes the same preferred baking temperature of 750°C [0059]. Since Kuzuo recognizes the same lithium content and calcination temperature, the value of Ni disorder is inherently recognized.  Furthermore, the scope of claim 1 does not require nor reflect the argued for first and second calcination steps in any of the claimed properties to overcome the arguments for a prima facie case of either anticipation or obviousness.  Applicant has not provided evidence or demonstrated that the teachings of Kuzuo do not meet the current scope of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727